Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on Jan 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gell (DE102007047791A1), henceforth referred to as Gell.
Regarding Claim 1, Gell discloses a system for a vehicle, the system comprising: a wheel hub assembly coupled to a frame of the vehicle via a first wishbone arm, and a second wishbone arm (Claims: “Independent suspension, with one around a rotation axis ( 5 ) rotatably arranged stub axle ( 1 ), which on a spring carrier ( 16 ) supported by a damper ( 18 ) and an air spring ( 19 ) or via a spring-damper module ( 17 ) with the vehicle frame ( 20 ), wherein the steering knuckle ( 1 ) via a king pin ( 4 ) with the spring carrier ( 16 ) and at least one upper wishbone ( 10 ) and at least one lower wishbone ( 14 )”); and an air spring coupled at opposite ends to a first link and a second link (Figure 1: Spring / damper module 17 (interchangeable with air spring: “which on a spring carrier ( 16 ) supported by a damper ( 18 ) and an air spring ( 19 ) or via a spring-damper module ( 17 )”) shown with top and bottom links), each of the first link and the second link being pivotably coupled to the frame of the vehicle (Claim 1: “which on a spring carrier ( 16 ) supported by a damper ( 18 ) and an air spring ( 19 ) or via a spring-damper module ( 17 ) with the vehicle frame”), the second link further being pivotably coupled to the first wishbone arm (Figure 2 depicts Air spring 19 being pivotably coupled to the upper wishbone), wherein the air spring is positioned above the wheel hub assembly with respect to the vehicle (Figure 2: Air spring 19 is shown positioned above the wheel hub assembly 1).
Regarding Claim 2, Gell discloses that the air spring is coupled to the first link and the second link via respective first (Figure 1: Plate depicted on top of suspension assembly 17) and second plates (Description Paragraph 24: “which is on a spring carrier 16 which is supported by a damper 18 and an air spring 19 with the vehicle frame 20 is connected”), the first and second plates being maintained substantially parallel to one another during compression and expansion of the air spring (Figure 1: Top and bottom pivotable couplings allow top and bottom plates to remain parallel under compression and expansion).
Regarding Claim 6, Gell discloses that he first wishbone arm and the second wishbone arm are coupled to opposite ends of the wheel hub assembly, such that the first wishbone arm is stacked over and spaced away from the second wishbone arm, an orthographic projection of the first wishbone arm substantially overlapping with an orthographic projection of the second wishbone arm (Figure 2 depicts upper and lower wishbone arms on opposite ends of wheel hub, substantially overlapping).
Claims 8 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carpenter (US 20190047346 A1), henceforth referred to as Carpenter.
Regarding Claim 8, Carpenter discloses a system comprising: a pair of front wheel hub assemblies configured with a front air suspension system (Figure 1: 16A and 16B shows front corner assemblies with air suspension), the front air suspension system comprising a first pair of air springs (Claim 3: “The apparatus of claim 1, the plurality of corner assemblies further comprising: at least one front corner assembly”) respectively positioned over the pair of front wheel hub assemblies (Figure 1: 16A and 16B suspension assemblies are depicted as vertically higher than wheel hub assemblies 18A and 18B); and a pair of rear wheel hub assemblies configured with a rear air suspension system (Claim 3: “The apparatus of claim 1, the plurality of corner assemblies further comprising: at least one rear corner assembly”)), the rear air suspension system comprising a second pair of air springs respectively positioned over the pair of rear wheel hub assemblies (Figure 1: 16C and 16D suspension assemblies are depicted as vertically higher than wheel hub assemblies 18C and 18D), wherein each of the first and second pairs of air springs is configured for substantially axial compression without any guiding structure extending a length thereof (Figure 1 depicts front and rear suspension oriented along the same axis that the vehicle would raise and lower, without specific guiding structure), the substantially axial compression of the first and second pairs of air springs lowering a cabin floor of the vehicle (Paragraph [0006]: “The plurality of corner assemblies include at least one front corner assembly and at least one rear corner assembly such that the front corner assembly is used to raise and lower the front of the vehicle, and the rear corner assembly is used to raise and lower the rear of the vehicle”).
Regarding Claim 13, Carpenter discloses a rear axle (Figure 1 depicts a solid rear differential and axle assembly coupled to 18C and 18D), the second pair of air springs being fixedly coupled to the rear axle (Figure 1 depicts a solid rear differential and axle assembly fixedly coupled to rear corner assemblies 16C and 16D).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gell, in view of Conaway (US20140210174A1), henceforth referred to as Conaway.
Regarding Claim 3, Gell discloses the system of claim 2, but does not expressly disclose that the air spring comprises an air bag partially surrounding a stem (Conaway Figure 16: Diaphragm assembly is configured with push rods 140 in the center of the assembly), and wherein the first plate is directly coupled to the air bag and the second plate is directly coupled to the stem (Conaway Paragraph [0036]: “The diaphragm chamber assembly 122 is attached to a corresponding upper trailing arm 16 by a lift bracket 148, while the push rod 140 associated with the second diaphragm chamber 126 is pivotably coupled to an associated mounting bracket 12 by a push rod plate It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double wishbone structure of Gell with the push rod / stem airbag assembly of Conaway in order to strengthen the airbag assembly, further prevent buckling, and ensure the diaphragm inflates in the desired direction (Conaway Paragraph [0036]: “Each push plate 136 is secured to a push rod 140 such that the push rods 140 are each forced in a direction 142 as the upper chamber 138 is pressurized”).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gell, in view of Arning (US 3189118 A), henceforth referred to as Arning.
Regarding Claim 4, Gell discloses that the second link is configured to inhibit buckling of the air spring during pivoting of the first wishbone arm (Fig 1: Suspension module 17 is configured with pivotable mounts on top and bottom, allowing the module to compress and expand linearly) but is silent on a target angular range. Arning discloses a target angular range comprising up to 30 degrees of rotation (Arning Fig 14: Discloses positive jounce angle of 0-30 degrees It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suspension structure of Gell with the angular range of Arning in order to produce desired wheel path, anti-squat, and anti-lift characteristics (Arning  Column 1 line 17-20: “A desirable characteristic of a motor vehicle rear sus pension is the ability of the suspension to counteract the tendency of the rear portion of the vehicle to squat during acceleration and to lift during braking”) (Arning Column 1 Line 42-44: Thus, by providing a certain wheel path, anti-squat and anti-lift forces may be provided to at least partially counteract acceleration squat and brake lift”).
Regarding Claim 5, Gell teaches an articulating double wishbone suspension architecture upon which Claim 5 is dependent, but does not disclose a specific target angular range. Arning discloses a target angular range comprising up to 30 degrees of rotation (Arning Fig 14: Discloses positive jounce angle of 0-30 degrees). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suspension structure of Gell with the angular range of Arning in order to produce desired wheel path, anti-squat, and anti-lift characteristics (Arning  Column 1 line 17-20: “A desirable characteristic of a motor vehicle rear sus pension is the ability of the suspension to counteract the tendency of the rear portion of the vehicle to squat during acceleration and to lift during braking”) (Arning Column 1 Line 42-44: Thus, by providing a certain wheel path, anti-squat and anti-lift forces may be provided to at least partially counteract acceleration squat and brake lift”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gell, in view of Van Haaren (EP3246190A1), henceforth referred to as Van Haaren
Regarding Claim 7, Gell teaches the double wishbone suspension architecture upon which claim 7 is dependent, but does not specifically disclose the powertrain of the vehicle that the suspension is attached to. Van Haaren teaches a vehicle that is configured with an electrically-powered powertrain (Van Haaren Abstract: “An electrically driven vehicle (1) comprises a frame (3) and at least a steerable wheel (2a, 2b) including a wheel hub (4a, 4b) suspended from the frame (3) through a suspension system (5a, 5b). The suspension system (5a, 5b) is provided with an electric motor (6a, 6b) for driving the wheel hub (4a, 4b) and a hub carrier (7a, 7b) to which the wheel hub (4a, 4b) is rotatably mounted”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suspension architecture of Gell with the electric drive of Van Haaren in order to propel a vehicle with sufficient traction (Van Haaren Paragraph [0003]: “An object of the invention is to provide an efficient electrically driven vehicle, which is suitable for heavy-duty traction”).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter as applied to claim 8, in view of Conaway.
Regarding Claim 9, Carpenter teaches a front air suspension system (Claim 3: “The apparatus of claim 1, the plurality of corner assemblies further comprising: at least one front corner assembly”), but does not disclose a leveling link, or stem of air an air spring. Conaway discloses that for each respective air spring of the first pair of air springs, a respective leveling link coupled to a stem of the respective air spring (Conaway Figure 15B: clevis arrangement 152 and  lift bracket 148), the respective leveling link configured to maintain the substantially axial compression of the respective air spring (Fig 15B: Lift bracket 148 pivots on arm 16). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conaway’s leveling link system with the front air suspension structure of Carpenter to reduce the size necessary for the air spring assembly (Conaway Paragraph [0036]: “while maintaining a reduced overall plan area required to house or position the diaphragm chamber assembly 122 within the overall vehicle suspension assembly 10”).
Regarding Claim 10, Carpenter teaches the front air suspension structure upon which Claim 10 is dependent, but does not disclose the use of leveling links. Conaway discloses each respective air spring of the first pair of air springs is pivotably coupled to a frame of the vehicle via the respective leveling link (Conaway Figure 15B: clevis arrangement 152 and lift bracket 148) and a respective upper link (Figure 5: Bracket 12), the respective upper link coupled to the respective air spring being positioned opposite to the respective leveling link (Figure 5 depicts bracket 12 on the opposite side of the spring than arm 16, upon which the leveling link pivots). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conaway’s leveling link system with the front air suspension structure of Carpenter to reduce the size necessary for the air spring assembly (Conaway Paragraph [0036]: “while maintaining a reduced overall plan area required to house or position the diaphragm chamber assembly 122 within the overall vehicle suspension assembly 10”). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter as applied to claim 8, and in further view of Gell.
Regarding Claim 11, Carpenter discloses the air suspension system comprising a double wishbone front suspension (Figure 1: 16A and 16B are depicted as having upper and lower wishbones to which the wheel hub assembly and air spring are attached). Carpenter does not specifically disclose the air spring being pivotably attached to the wishbone of the suspension. Gell discloses the substantially axial compression of each air spring of the first pair of air springs being coupled to pivoting of the double wishbone front suspension (Gell Figure 2: depicts Air spring 19 being pivotably coupled to the upper wishbone). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double wishbone front suspension of Carpenter, with Gell’s teaching of pivotably coupling the air spring to the wishbone, in order to maintain a compact suspension (Gell Description Paragraph 6: “Here, the spring carrier is rotatably mounted in the wheel carrier, wherein by the use of a bolt which is connected on the one hand with the spring carrier and on the other hand with the wheel carrier, a compact suspension is realized.”). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter, in view of Laforce (US11220150B2), henceforth referred to as Laforce.
Regarding Claim 12, Carpenter teaches the air suspension structure upon which Claim 12 is dependent, but does not disclose front drive shafts. Laforce discloses a pair of front drive shafts (Laforce Figure 1, axle half shafts 112 and 114), the first pair of air springs (Carpenter Paragraph 11: “FIG. 1 is a perspective view of several components of a vehicle having an air spring system used for controlling pitch angle”) not being fixedly coupled to the pair of front drive shafts (Laforce Figure 3 depicts the vehicle suspension 156 not attached to the axle half shafts 112 and 114). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the independent suspension of Carpenter, with the front drive shafts of Laforce in order to improve ride and handling characteristics of the vehicle (Laforce Column 1, Lines 23-47).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter as applied to claim 8, and in further view of Bebeti (DE 102018206407B4), henceforth referred to as Bebeti.
Regarding Claim 14, Carpenter teaches the front air suspension structure upon which Claim 14 is dependent, but does not disclose the power delivery method of the vehicle, and does not disclose that the vehicle’s front wheels are driven. Bebeti teaches that the vehicle is an electric vehicle configured with front- wheel drive (Bebeti Abstract: “A drive arrangement for a vehicle, comprising a front wheel drive (2; 3) with a front wheel receptacle (6; 7) for attaching a front wheel (8; 9), a first electric motor (14; 15) which drives the front wheel receptacle (6; 7)”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front air suspension structure of Carpenter, with the drive method of Bebeti, in order to power a heavy-duty vehicle (Bebeti Description Paragraph [0003]: “The present invention relates to a drive arrangement for a vehicle. The vehicle can be a work machine, a passenger car or a truck.”) for which it is well known in the art to utilize air suspension on heavy-duty vehicles.
Claims 15, 16, and 18 – 20 are rejected under U.S.C. 103 as being unpatentable over Carpenter in view of Hill (US11285795B2), henceforth referred to as Hill.
Regarding Claim 15, Carpenter discloses the method comprising: compressing air springs in a suspension system of the electric heavy-duty vehicle responsive to a request to lower a cabin floor of the electric heavy-duty vehicle (Carpenter Paragraph [0006]: “The plurality of corner assemblies include at least one front corner assembly and at least one rear corner assembly such that the front corner assembly is used to raise and lower the front of the vehicle, and the rear corner assembly is used to raise and lower the rear of the vehicle”), the air springs being positioned above respective wheel hub assemblies of the electric heavy-duty vehicle (Carpenter Figure 1 depicts all 4 air suspension assemblies vertically higher than the wheel hub assemblies); and expanding the air springs responsive to a request to raise the cabin floor (Carpenter Paragraph [0006]: “The plurality of corner assemblies include at least one front corner assembly and at least one rear corner assembly such that the front corner assembly is used to raise and lower the front of the vehicle, and the rear corner assembly is used to raise and lower the rear of the vehicle”), wherein an angle between a central axis of each respective air spring and a plane of a frame of the electric heavy-duty vehicle does not change substantially during compression and expansion of the respective air spring (Carpenter Paragraph [0023]: “the pitch angle 36 and the position of the trailer 34, are changed such that the pitch angle 36 is as close to 180° as possible, and the X-Y plane 38 of the vehicle 10 is substantially parallel to the X-Y plane 40 of the trailer”). However, Carpenter does not disclose the type of powertrain that drives the vehicle. Hill discloses a method for an electric heavy-duty vehicle (Hill Abstract: “A low-floor electric bus includes a plurality of battery packs mounted under the floor”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air suspension trailer pitch correction system of Carpenter with the heavy-duty electric vehicle of Hill in order to more safely carry a payload with the electric vehicle of Hill (Carpenter Paragraph 3: “trailers are often improperly attached to a vehicle at an undesirable pitch angle. Vehicles that are improperly attached to a trailer may compromise the safety of the occupants of the vehicle, and other drivers on the road”).
Regarding Claim 16, Carpenter discloses the air suspension system upon which claim 16 is dependent, but does not disclose the arrangement or size of battery packs. Hill discloses that the electric heavy-duty vehicle comprises a battery pack extending along a chassis of the electric heavy-duty vehicle (Hill Figure 2B depicts the battery structure spanning along the length of the vehicle), a width of the battery pack being substantially equal to a width of the chassis (Hill Figure 2B depicts the battery structure being of substantially equal width to the vehicle), and wherein a width of the cabin floor extends between two rear wheel hub assemblies of the electric heavy-duty vehicle (Hill Column 6 lines 59-31: “such that the bus may have a level floor way throughout the area between the axles of the bus”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suspension of Carpenter with the battery layout of Hill, in order to maintain a flat floor for increased passenger comfort (Hill Column 6 Line 65 to Column 7 line 4: “This may indicate that the floor of the bus may not have protrusions to accommodate the underlying batteries; the batteries may lie flat beneath the floor of the bus. This may contrast with traditional buses, which have boxes underneath passenger seats for the energy storage system, which comprises seating layouts”).
Regarding Claim 18, Carpenter discloses two of the air springs are respectively positioned above two rear wheel hub assemblies (Figure 1: 16C and 16D suspension assemblies are depicted as vertically higher than wheel hub assemblies 18C and 18D), but does not teach the type of powertrain in the vehicle. Hill discloses an electric heavy-duty vehicle (Hill Abstract: “A low-floor electric bus includes a plurality of battery packs mounted under the floor”). Carpenter further teaches the two of the air springs respectively positioned above the two rear wheel hub assemblies are coupled to a single rear axle (Figure 1 depicts a solid rear differential and axle assembly fixedly coupled to rear corner assemblies 16C and 16D) of the electric heavy-duty vehicle (Hill Abstract: “A low-floor electric bus includes a plurality of battery packs mounted under the floor”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air suspension trailer pitch correction system of Carpenter with the heavy-duty electric vehicle of Hill in order to more safely carry a payload with the electric vehicle of Hill (Carpenter Paragraph 3: “trailers are often improperly attached to a vehicle at an undesirable pitch angle. Vehicles that are improperly attached to a trailer may compromise the safety of the occupants of the vehicle, and other drivers on the road”).
Regarding Claim 19, Carpenter, as modified, teaches that the air springs in the suspension system are simultaneously compressed based on the request to lower the cabin floor (Carpenter Paragraph [0022]: “Alternatively, each corner 16A-16D could be adjusted separately, or all corners 16A-16D could be adjusted simultaneously”). 
Regarding Claim 20, Carpenter, as modified, teaches a portion of the air springs are compressed independently from a remaining portion of the air springs based on the request to lower the cabin floor (Carpenter Paragraph [0022]: “Alternatively, each corner 16A-16D could be adjusted separately, or all corners 16A-16D could be adjusted simultaneously”), wherein the portion of the air springs is positioned at a first side of the electric heavy-duty vehicle, the first side being one of a front side, a rear side, a left side, and a right side, and wherein the remaining portion of the air springs is positioned at a second side of the electric heavy-duty vehicle, the second side being opposite to the first side (Carpenter Claim 1: “An apparatus, comprising: an air suspension system, including: a plurality of corner assemblies; a plurality of wheel locations, each of the plurality of corner assemblies located in proximity to a corresponding one of the plurality of wheel locations” ). 
Claim 17 is rejected under U.S.C. 103 as being unpatentable over Carpenter in view of Hill, in further view of Conaway.
Regarding Claim 17, Carpenter as modified teaches two of the air springs are respectively positioned above two front wheel hub assemblies of the electric heavy-duty vehicle (Figure 1: 16C and 16D suspension assemblies are depicted as vertically higher than wheel hub assemblies 18C and 18D), but does not disclose the two of the air springs respectively positioned above the two front wheel hub assemblies are axially guided by a leveling link. However, Conaway discloses this limitation (Conaway Figure 15B: clevis arrangement 152 and lift bracket 148). Therefore, it would have been obvious to one of ordinary skill in the art to have combined the Conaway’s leveling link system with the modified air suspension structure of Carpenter to reduce the size necessary for the air spring assembly (Conaway Paragraph [0036]: “while maintaining a reduced overall plan area required to house or position the diaphragm chamber assembly 122 within the overall vehicle suspension assembly 10”).
Cited Prior Art not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Uranaka (US9889882B2) which teaches a heavy duty electric dump truck, Wimmer (US6296264B1) which discloses double wishbone suspension with pivotably mounted components, and Andersson (US9469172B2) which discloses double wishbone air suspension.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J O'NEILL whose telephone number is (571)272-4752. The examiner can normally be reached Mon - Fri: 7AM-4PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.J.O./Examiner, Art Unit 3614  
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614